Mr. Justice Waterman delivered the opinion of the Court. Judgment by confession for the sum of $570, having been entered against appellant upon a lease, he appeared and asked that a judgment be set aside; thereupon the court allowed him to plead to the declaration filed in the cause; appellant then filed a demurrer, which demurrer being overruled, he filed á written motion to set aside the order overruling his demurrer; the court refused tp grant such motion, and ordered that the judgment heretofore entered should stand as final, unless the defendant should further plead. Appellant elected to stand by his demurrer, and prayed an appeal from the judgment by confession entered as aforesaid. The cognovit filed in this case contains a waiver of al errors. ■ All the exceptions urged against the judgment were but errors and were waived. Hall v. Jones, 32 Ill. 38; Frear v. The Commercial Natl. Bank, 73 Ill. 473; Hall v. Hamilton, 74 Ill. 437. Courts of law exercise an equitable jurisdiction over judgments by confession, and on application to set such a judgment aside some equitable ground should be shown. Stahl v. Shipp, 44 Ill. 133. Hone is shown here and the judgment is affirmed.